DETAILED ACTION
Responsive to the Applicant reply filed on 12/24/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/24/2021 has been entered. Claims 1, 9 and 14 have been amended.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) have been fully considered. Particularly, the argument regarding “impermissible hindsight”, pp. 09-10, is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This is Non-Final OC. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.

Claim Objections
Claim 7 is objected to because of the following informalities:  
• Claim 7 recites “A system comprising” in line 1. It should be “The system comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b). Claim 7 recites the limitation "a plurality of devices of the type recited in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, Claim 8 is also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seagate NAS OS 4 User Manual (NPL, See attachment, hereinafter “Seagate”) in view of Iomega StorCenter PX4-300d NAS Review: iSCSI Monster (NPL, See attachment, hereinafter “Iomega”).
Regarding claim 1, (currently amended) Seagate discloses a device comprising (Seagate NAS OS4): 
a dedicated microcomputer (Seagate NAS OS4); 
at least one connector by which a non-volatile memory device can be plugged into connection with the dedicated microcomputer under restricted file permissions (Seagate: pp. 15, When logging into your NAS OS device, it will now default to the Filebrowser for immediate access to your files [“restricted file permissions”, See pp. 52 regarding Login: administrator and user]; pp. 102, Copy files stored on USB devices with Filebrowser ingest; External volumes are storage devices connected to the USB or eSATA ports. Click on a volume to review and adjust its settings); 
a network connection by which the dedicated microcomputer is connectable to a network and accessible therethrough via an IP address or hostname (pp. 29, Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address); and
wherein the dedicated microcomputer is configured to host a web interface accessible through said IP address or hostname, said web interface being configured to display, in said web browser, file contents of the non-volatilepp. 18, Filebrowser app for NAS OS: Compatible web browsers now support dragging and dropping folders from Windows Explorer or Mac Finder using the 1.2.7.2 Filebrowser app and later; pp. 155, Use Filebrowser to view, share and manage your files on your Seagate storage device. You can: • Upload files, • View files, • Share files with family, friends and colleagues, • Play back audio and video files supported by your web browser, • Create folders, Organize content, • Ingest from external drives. pp. 29, Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address; pp. 39, In an Explorer window address field, type the \\[machine name] or \\[IP address]] for your Seagate NAS)
Although Seagate teaches , in pp. 29 and pp. 25, “Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address” and “LED Behavior”, it doesn’t explicitly teach “display operable to display the IP address or hostname of the dedicated microcomputer”.
In a same field of endeavor, Iomega discloses a display operable to display the IP address or hostname of the dedicated microcomputer on said network when connected thereto, whereby a user pp. 3, The PX4-300d comes with the basics: powerbrick, one Ethernet cable, and the management tools CD. After adding in drives and plugging it in electricity and Ethernet, the control panel displays the IP address it fetched from DHCP. Fire up a web browser, go to that address, and you’re going to be impressed with the user interface);
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seagate and Iomega with the teachings of Dawson to include a display that operable to display the IP address or hostname of the dedicated microcomputer on said network when connected thereto. One of ordinary skill in the art would have been motivated to make this modification because a control panel, which presents IP address, allow a user to connected to the IP address by using a web browser. Therefore, it allow user to upload, view, share and organize files.

Regarding claim 2, (previously presented) the combination of Seagate and Iomega discloses the device of claim 1 wherein said selectable options displayed by the web interface include one or more of: 
a download option for downloading files from the non-volatile memory device through the network (Seagate: pp. 145, Follow the Backup Wizard to perform one of the following types of backup: Back up external storage (USB direct attached storage) to the Seagate storage device), a file recovery option for recovering deleted files from said non-volatile memory device (Seagate: pp. 145, Follow the Backup Wizard to perform one of the following types of backup: Back up the Seagate storage device to: External storage (USB direct attached storage), Network storage (Seagate or third-party), Cloud storage); 
a memory wipe option for wiping all data from said non-volatile memory device (Seagate: pp. 102, External volumes are storage devices connected to the USB or eSATA ports. Click on a volume to review and adjust its settings [“memory wipe option”, See below]. pp. 104, Choose Manage on the volume page to: Add hard drives to the volume. Add a spare hard drive to the volume. Format the volume (delete all data without deleting the volume) [“memory wipe option”]. Delete the volume (permanently remove the volume and all of its data) [“memory wipe option”]); and 
an upload option for uploading files to said non-volatile memory device (Seagate: pp.155 Use Filebrowser to view, share and manage your files on your Seagate storage device. You can: Upload files, Ingest from external drives).

Regarding claim 3, (original) the combination of Seagate and Iomega discloses the device of claim 1 wherein the at least one connector comprises multiple connectors by which different types of non-volatile memory devices are pluggable into connection with the dedicated microcomputer (Seagate: pp.102, External volumes are storage devices connected to the USB or eSATA ports. Click on a volume to review and adjust its settings; pp. 116, Enter the password and/or insert a USB device into one of the NAS's USB ports).

Regarding claim 4, (original) the combination of Seagate and Iomega discloses the device of claim 1 wherein the at least one connector includes a USB connector (Seagate: pp.102, External volumes are storage devices connected to the USB or eSATA ports).

Regarding claim 5, (original) the combination of Seagate and Iomega discloses the device of claim 1 wherein the at least one connector includes a SATA connector and power connector (Seagate: pp. 30, Seagate NAS are compatible with most SATA I, SATA II, and SATA III hard drives).

Regarding claim 6, (original) the combination of Seagate and Iomega discloses the device of 1 wherein the at least one connector includes an eSATA connector (Seagate: pp.102, External volumes are storage devices connected to the USB or eSATA ports).

Regarding claim 7, the combination of Seagate and Iomega discloses a system comprising a plurality of devices of the type recited in claim 1, each having a respective identifier assigned thereto, and a cloud computing system with which said plurality of devices are communicable through said network, said cloud computing system hosting a cloud computing web interface through which each of said plurality of devices is accessible using the respective identifier assigned thereto (Seagate: pp. 144, Sync Choose one or more folders on your Seagate storage device to sync with your cloud storage account [“identifier”]. Cloud services supported by Sync include: Baidu Dropbox Google Drive; pp. 150, Use Sync to keep data in one or more folders on your Seagate storage device consistent with a folder in a cloud storage service. For example, you run a Sync job for Folder A on your Seagate storage device. It has 25 files when the Sync job is first created with a similarly named folder on Dropbox. Soon after, you copy file 26 to Folder A on your Seagate storage device).

Regarding claim 8, (original) the combination of Seagate and Iomega discloses the system of claim 7 wherein each of said plurality of devices is configured to display the respective identifier thereof together with the IP address or hostname thereof (Seagate: pp. 31, Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address [See an example in pp. 34]; pp. 144, Sync Choose one or more folders on your Seagate storage device to sync with your cloud storage account [“identifier”]. Cloud services supported by Sync include: Baidu Dropbox Google Drive; pp. 150, You have the necessary login and access credentials for your account such as Amazon S3, Dropbox).

Regarding claim 9, (currently amended) Seagate discloses a method of establishing or enabling indirect access to a non-volatile memory device by a computer, said method comprising: 
(a) in either order, (i) establishing a restricted privilege connection between said non- volatile memory device and a dedicated microcomputer device that is separate from said computer (Seagate NAS OS4; pp. 52, Login: administrator and user, Administrator: An administrator has access to all NAS OS management functions. The administrator must assign access to himself, similar to standard users. User The default apps for a user are: •Filebrowser: Internet-based browser for shares that the user has been granted access to. •Device Manager (limited): The user can change his language and password preferences. The administrator has the right to change a user’s password at any time; pp. 102, Copy files stored on USB devices with Filebrowser ingest; External volumes are storage devices connected to the USB or eSATA ports. Click on a volume to review and adjust its settings); and 
(b) through operation of said dedicated microcomputer device hosting a web interface that is accessible through said IP address or hostname, said web interface being configured to display, in a web browser or app pointed to said IP address or hostname, file contents of the non-volatile memory, memory device, and also a plurality of user-selectable options concerning actions performable on said file contents of the non-volatile memory device (pp. 18, Filebrowser app for NAS OS: Compatible web browsers now support dragging and dropping folders from Windows Explorer or Mac Finder using the 1.2.7.2 Filebrowser app and later; pp. 155, Use Filebrowser to view, share and manage your files on your Seagate storage device. You can: • Upload files, • View files, • Share files with family, friends and colleagues, • Play back audio and video files supported by your web browser, • Create folders, Organize content, • Ingest from external drives. pp. 29, Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address; pp. 39, In an Explorer window address field, type the \\[machine name] or \\[IP address]] for your Seagate NAS).
Although Seagate teaches , in pp. 29 and pp. 25, “Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address” and “LED Behavior”, it doesn’t explicitly teach “displaying on said dedicated microcomputer device an IP address or hostname”.
In a same field of endeavor, Iomega discloses (ii) with said dedicated microcomputer device connected to a network, displaying on said dedicated microcomputer device an IP address or hostname by which said dedicated microcomputer device is identifiable on said network (pp. 3, The PX4-300d comes with the basics: powerbrick, one Ethernet cable, and the management tools CD. After adding in drives and plugging it in electricity and Ethernet, the control panel displays the IP address it fetched from DHCP. Fire up a web browser, go to that address, and you’re going to be impressed with the user interface).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seagate and Iomega with the teachings of Dawson to display on said dedicated microcomputer device an IP address or hostname by which said dedicated microcomputer device is identifiable on said network. One of ordinary skill in the art would have been motivated to make this modification because a control panel, which presents IP address, allow a user to connected to the IP address by using a web browser. Therefore, it allow user to upload, view, share and organize files.
 

Regarding claim 10, (original) the combination of Seagate and Iomega discloses the method of claim 9 comprising reading said IP address or hostname from said display (Iomega: pp. 3, The PX4-300dcomes with the basics: powerbrick, one Ethernet cable, and the management tools CD. After adding in drives and plugging it in electricity and Ethernet, the control panel displays the IP address it fetched from DHCP; Seagate: pp. 39, In an Explorer window address field, type the \\[machine name] or \\[IP address]] for your Seagate NAS ).

Regarding claim 11, (previously presented) the combination of Seagate and Iomega discloses the method of claim 10 further comprising, in a web browser of said computer, using said IP address or hostname to access said web interface that is hosted by said dedicated microcomputer device and presents said user-selectable options concerning said actions performable on said file contents of the non-volatile memory device (Seagate: pp. 19, Easy USB ingest: Copy files stored on USB devices with Filebrowser ingest; pp. 18, Filebrowser app for NAS OS: Compatible web browsers now support dragging and dropping folders from Windows Explorer or Mac Finder using the 1.2.7.2 Filebrowser app and later; pp. 155, Use Filebrowser to view, share and manage your files on your Seagate storage device. You can: • Upload files, • View files, • Share files with family, friends and colleagues, • Play back audio and video files supported by your web browser, • Create folders, Organize content, • Ingest from external drives. pp. 29, Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address; pp. 39, In an Explorer window address field, type the \\[machine name] or \\[IP address]] for your Seagate NAS).

Regarding claim 12, (previously presented) the combination of Seagate and Iomega discloses the method of claim 9 wherein step (a)(ii) comprises displaying an additional identifier of said dedicated microcomputer device along with said IP address or hostname, and step (b) comprises, through said network, communicating said dedicated microcomputer device with a cloud computing system having a cloud computing web interface through which said dedicated microcomputer device is accessible using said identifier, thereby providing access through said cloud computing web interface to at least some of Seagate: pp. 19, Easy USB ingest: Copy files stored on USB devices with Filebrowser ingest; pp. 144, Sync Choose one or more folders on your Seagate storage device to sync with your cloud storage account [“identifier”]. Cloud services supported by Sync include: Baidu Dropbox Google Drive; pp. 150, Use Sync to keep data in one or more folders on your Seagate storage device consistent with a folder in a cloud storage service. For example, you run a Sync job for Folder A on your Seagate storage device. It has 25 files when the Sync job is first created with a similarly named folder on Dropbox. Soon after, you copy file 26 to Folder A on your Seagate storage device).

Regarding claim 13, (previously presented) the combination of Seagate and Iomega discloses the method of claim 12 wherein said selectable options displayed by the web interface include one or more of: a download option for downloading files from the non-volatile memory device through the network, a file recovery option for recovering deleted files from said non-volatile memory device; a memory wipe option for wiping all data from said non-volatile memory device; and an upload option for uploading files to said non-volatile memory device (Seagate: pp. 145, Follow the Backup Wizard to perform one of the following types of backup: Back up external storage (USB direct attached storage) to the Seagate storage device; pp. 145, Follow the Backup Wizard to perform one of the following types of backup: Back up the Seagate storage device to: External storage (USB direct attached storage), Network storage (Seagate or third-party), Cloud storage).

Regarding claim 14, (currently amended) Seagate discloses a method of indirectly accessing a non-volatile memory device using a computer, said method comprising: 
(a) in either order, (i) connecting said non-volatile memory device, under restricted file permissions, to a dedicated microcomputer device that is separate from said computer (Seagate NAS OS4; pp. 52, Login: administrator and user, Administrator: An administrator has access to all NAS OS management functions. However, an administrator does not have access to all shares by default. The administrator must assign access to himself, similar to standard users. User The default apps for a user are: •Filebrowser: Internet-based browser for shares that the user has been granted access to. •Device Manager (limited): The user can change his language and password preferences. The administrator has the right to change a user’s password at any time; pp. 102, Copy files stored on USB devices with Filebrowser ingest; External volumes are storage devices connected to the USB or eSATA ports. Click on a volume to review and adjust its settings); and 
(b) in a web browser of said computer, using said IP address or hostname to access a web interface that is hosted by said dedicated microcomputer device, said web interface being configured to display, in said web browser, file contents of the non-volatile memory, memory device, and also a plurality of user-selectable options concerning actions performable on said file contents of the non-volatile memory device (pp. 18, Filebrowser app for NAS OS: Compatible web browsers now support dragging and dropping folders from Windows Explorer or Mac Finder using the 1.2.7.2 Filebrowser app and later; pp. 155, Use Filebrowser to view, share and manage your files on your Seagate storage device. You can: • Upload files, • View files, • Share files with family, friends and colleagues, • Play back audio and video files supported by your web browser, • Create folders, Organize content, • Ingest from external drives. pp. 29, Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address; pp. 39, In an Explorer window address field, type the \\[machine name] or \\[IP address]] for your Seagate NAS).
Although Seagate teaches , in pp. 29 and pp. 25, “Seagate Network Assistant gives you instant information on your Seagate NAS, such as firmware version, IP address, and MAC address” and “LED Behavior”, it doesn’t explicitly teach “displaying on said dedicated microcomputer device an IP address or hostname”.
pp. 3, The PX4-300dcomes with the basics: powerbrick, one Ethernet cable, and the management tools CD. After adding in drives and plugging it in electricity and Ethernet, the control panel displays the IP address it fetched from DHCP. Fire up a web browser, go to that address, and you’re going to be impressed with the user interface).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seagate and Iomega with the teachings of Dawson to read from a display of said dedicated microcomputer device an IP address or hostname by which said dedicated microcomputer device is identifiable on said network. One of ordinary skill in the art would have been motivated to make this modification because a control panel, which presents IP address, allow a user to connected to the IP address by using a web browser. Therefore, it allow user to upload, view, share and organize files.

Regarding claim 15, (original) the combination of Seagate and Iomega discloses the method of claim 14 further comprising selecting a download option from the user-selectable options, and thereby downloading files from the non-volatile memory device to the computer through the network (Seagate: pp. 66, Access the Filebrowser app to upload, download, and share files via the Internet [See pp.152 more details regarding Download Manager]; pp. 145, Follow the Backup Wizard to perform one of the following types of backup: Back up external storage (USB direct attached storage) to the Seagate storage device).

Regarding claim 16, (original) the combination of Seagate and Iomega discloses the method of claim 14 further comprising selecting a file recovery option from the user-selectable options, and Seagate: pp. 14, Any loss, corruption or destruction of data while using a Seagate drive or Seagate drive system or Seagate network storage is the sole responsibility of the user, and under no circumstances will Seagate be held liable for the recovery or restoration of this data; pp. 145, Follow the Backup Wizard to perform one of the following types of backup: Back up the Seagate storage device to: External storage (USB direct attached storage), Network storage (Seagate or third-party), Cloud storage).

Regarding claim 17, (original) the combination of Seagate and Iomega discloses the method of claim 14 further comprising selecting a memory wipe option from the user-selectable options, and thereby wiping all data from said non-volatile memory device (Seagate: pp. 102, External volumes are storage devices connected to the USB or eSATA ports. Click on a volume to review and adjust its settings [“memory wipe option”, See below]. pp. 104, Choose Manage on the volume page to: Add hard drives to the volume. Add a spare hard drive to the volume. Format the volume (delete all data without deleting the volume) [“memory wipe option”]. Delete the volume (permanently remove the volume and all of its data) [“memory wipe option”]).

Regarding claim 18, (original) The method of claim 14 further comprising selecting an upload option from the user-selectable options, and thereby uploading files to said non-volatile memory device (Seagate: pp.155 Use Filebrowser to view, share and manage your files on your Seagate storage device. You can: Upload files, Ingest from external drives).


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seagate NAS OS 4 User Manual (NPL, See attachment, hereinafter “Seagate”) in view of Iomega StorCenter PX4-300d NAS 
Regarding claim 19, (original) the combination of Seagate and Iomega may not explicitly teach, but WD, which is a same field of endeavor, discloses the method of claim 14 further comprising selecting an ISO image option from the user-selectable options, and thereby imaging said non-volatile memory device to an ISO image file (pp. 128-129, You can mount ISO image files on the NAS as ISO shares. The NAS supports mounting up to 256 ISO shares).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Seagate and Iomega with the teachings of WD to select an ISO image option from the user-selectable options, and thereby imaging said non-volatile memory device to an ISO image file. One of ordinary skill in the art would have been motivated to make this modification because using ISO image may allow advantage of protection of files from virus activity inside your system. Whenever your system gets affected with the virus then in most cases you may face data loss. The data stored inside folders get affected. But data stored in ISO format does not get affected.

Regarding claim 20, (original) the combination of Seagate, Iomega and WD discloses the method of claim 14 further comprising selecting a restore ISO image option from the user-selectable options, and thereby restoring an ISO image to said non-volatile memory device (WD: pp. Restore a backup that has been performed by the Backup; pp. 249, Mount the iso image as a shared folder on the left panel. After the file is mounted, you can click that shared folder to access the content of that iso image. To unmount an iso file, right click on the iso-mounted shared folder in the left panel and choose "Unmount").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
• Dawson (US 20070078768 A1): [0052] Webcast In A Box displays its IP address in the LCD display on the front of the unit. Type this address into any browser on any computer that is on the same network as the unit and you will be able to perform all system operations from a simple, Web-based interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493